UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1745



CAROLYN J. WOODS,

                                              Plaintiff - Appellant,

          versus


PIZZA HUT OF AMERICA, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-96-1013-2)


Submitted:   August 14, 1997               Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER* and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.




    *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d) (1994).
Carolyn J. Woods, Appellant Pro Se. Susan Roussel Blackman, WILLCOX
& SAVAGE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's adverse grant of sum-

mary judgment and dismissal of her civil action. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Woods v. Pizza Hut of America, Inc., No. CA-96-1013-2 (E.D.
Va. Apr. 30, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2